        Case 1:18-cv-01218-SKO Document 28 Filed 08/27/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9     CHUE HUE HER,                                      Case No. 1:18-cv-01218-SKO

10                        Plaintiff,                      ORDER SETTING PLAINTIFF’S
                                                          DEADLINE TO FILE RESPONSE TO
11            v.                                          COUNSEL’S MOTION FOR
                                                          ATTORNEY’S FEES
12
       ANDREW SAUL,                                       (Docs. 25, 27)
13     Commissioner of Social Security,
14                    Defendant.
       _____________________________________/
15

16          On July 27, 2020, Young Cho (“Counsel”), counsel for Plaintiff Chue Hue Her (“Plaintiff”),

17 filed a motion for an award of attorney’s fees pursuant to 42 U.S.C. § 1383(d)(2)(B) (the “Motion”).

18 (Doc. 24.) The Motion included a section titled “NOTICE TO PLAINTIFF CHUE HUE HER”

19 stating that if Plaintiff filed a response to the Motion, he “must do so within 14 days of [his] receipt

20 of this document.” (Id. at 2.) The Court, however, set a different, longer response deadline for

21 Plaintiff in its July 28, 2020 minute order, and ordered Counsel to serve such minute order upon

22 Plaintiff at his current or last known address and file proof of service by no later than July 30, 2020.

23 (See Doc. 25 (setting response deadline of August 17, 2020).)

24          On August 24, 2020, the Court observed that no proof of service was filed by Counsel by

25 the July 30, 2020 deadline, and ordered Counsel once again to file such proof of service by August

26 25, 2020. (See Doc. 27.) Counsel has again failed to file proof of service of the Court’s July 28,
27 2020 minute order, raising the concern that Plaintiff was not served with the minute order and

28 therefore not provided notice of his deadline to respond to the Motion.
       Case 1:18-cv-01218-SKO Document 28 Filed 08/27/20 Page 2 of 2


 1          That deadline has now expired. However, to ensure Plaintiff has an adequate opportunity to
 2 file a response to the Motion, the Court hereby ORDERS that Plaintiff’s opposition, or statement of

 3 non-opposition, SHALL be filed no later than September 18, 2020.

 4          By no later than August 28, 2020, Counsel is ORDERED to serve this order upon Plaintiff
 5 at his current or last known address and to file upon the Court’s docket proof of service. Counsel

 6 is CAUTIONED that the failure to comply with this order may be grounds for the imposition

 7 of sanctions.

 8
     IT IS SO ORDERED.
 9

10 Dated:     August 26, 2020                                  /s/   Sheila K. Oberto            .
11                                                   UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    2
